 1                     IN THE UNITED STATES DISTRICT COURT
 2                    FOR THE WESTERN DISTRICT OF MISSOURI
 3                                   WESTERN DIVISION

 4 Claudette Rowland,                              Case No.:
 5
                 Plaintiff,
 6
 7        vs.                                      COMPLAINT
 8
   Kansas Counselors, Inc.,
 9 a foreign corporation,                          JURY TRIAL DEMAND
10
                   Defendants.
11
12
13
14
          NOW COMES THE PLAINTIFF, CLAUDETTE ROWLAND, BY AND
15
16 THROUGH COUNSEL, Richard M. Maseles, and for her Complaint against the
17 Defendant, pleads as follows:
18
                                      JURISDICTION
19
20     1. This court has jurisdiction under the Fair Debt Collection Practices Act
21
          (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.
22
23
24                                         VENUE
25     1. The transactions and occurrences that give rise to this action occurred in the City
26
          of Kansas City, Jackson County, Missouri.
27
28     2. Venue is proper in the Western District of Missouri, Western Division.
                                               1

        Case 4:20-cv-00376-HFS Document 1 Filed 05/12/20 Page 1 of 6
 1
 2
                                        PARTIES
 3
 4   3. Plaintiff is a natural person residing in City of Kansas, Jackson County, Missouri.
 5   4. The Defendant to this lawsuit is Kansas Counselors, Inc., which is a foreign
 6
        corporation that conducts business in the State of Missouri.
 7
 8                            GENERAL ALLEGATIONS
 9
     5. Defendant is attempting to collect a consumer type debt allegedly owed by
10
11      Plaintiff to Mid America Eye Center in the amount of $248.00 (“the alleged

12      Debt”).
13
     6. Plaintiff disputes the alleged Debt.
14
15   7. On January 15, 2020, Plaintiff obtained her Equifax and Trans Union credit
16      disclosures and noticed Defendant reporting the alleged Debt.
17
     8. On or about January 29, 2020, Plaintiff sent Defendant a letter disputing the
18
19      alleged Debt.
20
     9. On January 10, 2020, Terminix, a prospective lender, obtained Plaintiff’s
21
        Equifax credit report.
22
23   10.On April 8, 2020, Greater KC Public Safety, a prospective lender, obtained
24
        Plaintiff’s Trans Union credit report.
25
26
27
28
                                               2

      Case 4:20-cv-00376-HFS Document 1 Filed 05/12/20 Page 2 of 6
 1   11.On April 21, 2020, Plaintiff obtained her Equifax and Trans Union credit
 2
        disclosures, which showed that Defendant failed or refused to flag the account
 3
 4      reflected by the alleged Debt as disputed, in violation of the FDCPA.
 5   12.In the credit reporting industry, data furnishers, such as the Defendant,
 6
        communicate electronically with the credit bureaus.
 7
 8   13.Defendant had more than ample time to instruct Experian, Equifax, and Trans
 9
        Union to flag its trade line as Disputed.
10
11   14.Defendant’s inaction to have its trade line on Plaintiff’s credit report flagged as

12      disputed was either negligent or willful.
13
     15.Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s
14
15      actions. Her credit report continues to be damaged due to the Defendant’s
16      failure to properly report the associated trade line.
17
18
19                                       COUNT I
20
      VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
21
     16.Plaintiff reincorporates the preceding allegations by reference.
22
23   17.At all relevant times, Defendant, in the ordinary course of its business, regularly
24
        engaged in the practice of collecting debts on behalf of other individuals or
25
26      entities.
27
28
                                              3

      Case 4:20-cv-00376-HFS Document 1 Filed 05/12/20 Page 3 of 6
 1      18.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at issue in
 2
           this case is a consumer debt.
 3
 4      19.Defendant is a "debt collector" under the Fair Debt Collection Practices Act
 5         ("FDCPA"), 15 U.S.C. §1692a(6).
 6
        20.Defendant's foregoing acts in attempting to collect these alleged debt violated
 7
 8         15 U.S.C. §1692e(8) by communicating to any person credit information, which
 9
           is known to be false or should be known to be false, including failure to report a
10
11         disputed debt as disputed.

12      21.To date, and a direct and proximate cause of the Defendant’s failure to honor its
13
           statutory obligations under the FDCPA, the Plaintiff has continued to suffer
14
15         from a degraded credit report and credit score.
16      22.Plaintiff has suffered economic, emotional, general, and statutory damages as a
17
           result of these violations of the FDCPA.
18
19         WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
20
     against Defendant for actual damages, costs, interest, and attorneys’ fees.
21
22
23                         DEMAND FOR JUDGMENT RELIEF
24
25      Accordingly, Plaintiff requests that the Court grant her the following relief against
26
     the Defendant:
27
28      a. Actual damages;
                                                4

          Case 4:20-cv-00376-HFS Document 1 Filed 05/12/20 Page 4 of 6
 1    b. Statutory damages;
 2
      c. Statutory costs and attorneys’ fees.
 3
 4
 5
 6                                   JURY DEMAND
 7       Plaintiff hereby demands a trial by Jury.
 8
 9 DATED: May 12, 2020
10
11                                              By: /s/Richard M. Maseles
12                                              Richard M. Maseles
                                                ED MO Bar # 58243MO
13                                              110 Crestmere Ave.
14                                              Columbia, MO 65203
                                                richard@richardmaseles.com
15                                              Attorneys for Plaintiff,
16                                              Claudette Rowland
17                                              Of Counsel to:
18                                              Credit Repair Lawyers of America
                                                22142 West Nine Mile Road
19
                                                Southfield, MI 48033
20                                              Telephone: (248) 353-2882
21                                              Facsimile: (248) 353-4840

22
23
24
25
26
27
28
                                                5

       Case 4:20-cv-00376-HFS Document 1 Filed 05/12/20 Page 5 of 6
Case 4:20-cv-00376-HFS Document 1 Filed 05/12/20 Page 6 of 6
